Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
In claim 1 – 9, “Monascus purpureus” should be italicized.
In claims 1 – 3, 5, and 9, “high esters producing” should be “high esters-producing”.
In claim 1 , “was” should be “having been”.
In claims 2 – 9, “Monascus fermented” should be “Monascus-fermented”.
In claim 2, “were” should be “having been”.
In claim 3 (2), “the spore” should be “with spores”.
In claim 3 (3), “in” should be “at a”.
In claim 4, “were produced by” should be “having included”.
In claim 4, “forming hole vertically” should be “curd to form vertical holes”.
In claim 6, the first instances of “temperature” should be removed.
In claim 6, the second “the” of line 2 should be removed.
In claim 7, the second “the” of line 2 should be removed.
In claim 7, “it” should be “the cheese”.
In claim 8, “into suspension” should be “into a suspension”.
In claim 8, “is” in line 3 should be “being”.
In claim 9, “spores” should be “a spore”
In claim 9, “showed as follows” should be “as followed”.
In claim 9, “strains” should be “strain”.
In claim 9a, “and the preferred activation time is twice” should be “preferably activated twice”.
In claim 9b, “is” should be “was”.
In claim 9b, “make the spores enter” should be “dislodge the spores into”.
In claim 9b, “can be” should be “was”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high ester producing” in claims 1 – 9 is a relative term which renders the claim indefinite. The term “high ester producing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification compares the values of table 2 to “the normal cheesemaking process”, there is no indication of what the ester values of the normal process are or what the normal process is, including what organism is being used in that process [0067].  Without a definition of “high ester producing”, it is difficult to know how the invention is different from the prior art, making the term indefinite.  It is further unclear what is necessary to differentiate the ester production of this strain form other Monascus purpureus strains.

Relevant Prior Art
	Zheng (CN-107691657-A) teaches the creation of a soft camembert-like cheese using Monascus purpureus [Abstract].  Milk is inoculated with a lactic acid bacterium starter before rennet (chymosin) is added to coagulate the cheese.  The cheese is the cut [pg 5, ¶3].  The curds are then inoculated with M. purpureus spores and manipulated to spread the spores throughout the curd [pg 5, ¶4].  The curd is then perforated [pg 5, ¶6].  Then, the curd is placed at 28 – 30°C for 3 – 5 to turn into cheese [pg 6, ¶1].
Finally, the cheese is low-temperature ripened [pg 6, ¶6].
	Guo (CN-104585333-A) teaches spraying an M. purpureus solution with 104 – 105 CFU/mL onto the curds [pg 4, ¶4].  This demonstrates that the creation of cheese with M. purpureus in a manner similar to the instant invention is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799